                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION – FLINT


IN RE:

         CHRISTOPHER D. WYMAN,                                Case No. 12-32264
                                                              Chapter 7 Proceeding
            Debtor.                                           Hon. Daniel S. Opperman
_______________________________________/
SAMUEL D. SWEET, Chapter 7 Trustee,

                Plaintiff,

v.                                                            Adv. Proc. No. 20-3012

BARBARA DUGGAN and
MICHAEL TINDALL,

            Defendants.
_______________________________________/


          OPINION AND ORDER DENYING DEFENDANT/COUNTER-CLAIMANT
              MICHAEL TINDALL’S MOTION FOR SUMMARY JUDGMENT
                    AS TO COUNTER-CLAIMS (DOCKET NO. 62)


         Defendant/Counter-Claimant Michael Tindall files this Motion for Summary Judgment

as to his Counter-Claims, arguing that there is no genuine issue of fact as to his Counter-Claims,

warranting summary judgment in his favor.


         For the reasons stated in this Court’s contemporaneously entered Opinion and Order

Granting Plaintiff/Counter-Defendant Trustee Samuel D. Sweet’s Motion for Summary

Judgment Related to Counter-Claims, the Court concludes that the Trustee has derived judicial

immunity from all Counter-Claims asserted by Mr. Tindall. Accordingly, the Court concludes

that pursuant to Rule 56(c), there is no genuine issue of material fact that the instant Motion



                                                 1

     20-03012-dof     Doc 82    Filed 03/17/21       Entered 03/17/21 14:46:13      Page 1 of 2
should be denied and the Trustee’s Motion for Summary Judgment granted as to all Counter-

Claims asserted.


       WHEREFORE, IT IS HEREBY ORDERED that Defendant/Counter-Claimant Michael

Tindall’s Motion for Summary Judgment as to his Counter-Claims (Docket No. 62) is DENIED.

Not for Publication




Signed on March 17, 2021




                                              2

  20-03012-dof     Doc 82    Filed 03/17/21       Entered 03/17/21 14:46:13   Page 2 of 2
